IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 98-40601
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

EDUARDO PEREZ, SR., also known as Edwardo Perez,
also known as Edward Jenks Perez,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. CR-97-C-165-1
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:1

     Irma M. Sanjines, court-appointed counsel for Eduardo Perez,

Sr., has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Perez did

not file a response to counsel’s motion to withdraw.     Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.1




     1
        The motion of Albert A. Pena, III, to withdraw his Anders
brief is also GRANTED.